Exhibit 10.3








--------------------------------------------------------------------------------



SERVICING AGREEMENT


by and among

HUNTINGTON AUTO TRUST 2015-1,


as Issuer


THE HUNTINGTON NATIONAL BANK,


as Servicer


and


DEUTSCHE BANK TRUST COMPANY AMERICAS

as Indenture Trustee



Dated as of June 10, 2015



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

TABLE OF CONTENTS



ARTICLE I
DEFINITIONS AND USAGE

SECTION 1.1
Definitions    1

SECTION 1.2
Other Interpretive Provisions    1

ARTICLE II
SERVICER AS CUSTODIAN

SECTION 2.1
Custody of Receivable Files    2

ARTICLE III
ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

SECTION 3.1
Duties of Servicer    4

SECTION 3.2
Collection of Receivable Payments    5

SECTION 3.3
Realization Upon Receivables    8

SECTION 3.4
Maintenance of Security Interests in Financed Vehicles    8

SECTION 3.5
Covenants of Servicer    8

SECTION 3.6
Purchase of Receivables Upon Breach    9

SECTION 3.7
Servicing Fee    9

SECTION 3.8
Administrator’s Fee    9

SECTION 3.9
Servicer’s Report    9

SECTION 3.10
Annual Officer’s Certificate; Notice of Servicer Replacement Event    10

SECTION 3.11
Servicer Expenses    10

SECTION 3.12
Annual Registered Public Accounting Firm Attestation Report    11

SECTION 3.13
Exchange Act Filings    11

SECTION 3.14
Sarbanes-Oxley Act Requirements    11

SECTION 3.15
Compliance with the FDIC Rule    11

ARTICLE IV
DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDERS AND THE
NOTEHOLDERS

SECTION 4.1
Establishment of Accounts    11

SECTION 4.2
Remittances    12

SECTION 4.3
Additional Deposits and Payments    12

ARTICLE V
THE SERVICER

SECTION 5.1
Representations of the Servicer    12

SECTION 5.2
Indemnities of Servicer    13

SECTION 5.3
Merger or Consolidation of, or Assumption of the Obligations of, Servicer    14

SECTION 5.4
Limitation on Liability of Servicer and Others    15

SECTION 5.5
Delegation of Duties    15

SECTION 5.6
The Bank Not to Resign as Servicer    15

SECTION 5.7
Servicer May Own Notes and Certificates    16

ARTICLE VI
REPLACEMENT OF SERVICER

SECTION 6.1
Replacement of Servicer    16

SECTION 6.2
Notification to Noteholders and Certificateholders    17

ARTICLE VII
OPTIONAL PURCHASE

SECTION 7.1
Optional Purchase of Trust Estate    18

ARTICLE VIII
MISCELLANEOUS PROVISIONS

SECTION 8.1
Amendment    18

SECTION 8.2
Protection of Title    19

SECTION 8.3
Notices, Etc    20

SECTION 8.4
Choice of Law    21


i    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





SECTION 8.5
Headings    21

SECTION 8.6
Counterparts    21

SECTION 8.7
Waivers    21

SECTION 8.8
Entire Agreement    21

SECTION 8.9
Severability of Provisions    21

SECTION 8.10
Binding Effect    21

SECTION 8.11
Not Applicable to the Bank in Other Capacities    21

SECTION 8.12
Cumulative Remedies    22

SECTION 8.13
Nonpetition Covenant    22

SECTION 8.14
Submission to Jurisdiction; Waiver of Jury Trial    22

SECTION 8.15
Limitation of Liability    23

SECTION 8.16
Third-Party Beneficiaries    23

SECTION 8.17
Information Requests    23

SECTION 8.18
Regulation AB    24

SECTION 8.19
Information to Be Provided by the Indenture Trustee    24

SECTION 8.20
Form 8-K Filings    25

SECTION 8.21
Cooperation    26

SECTION 8.22
USA PATRIOT Act and other Applicable Law    26

Exhibit A
SERVICING CRITERIA TO BE ADDRESSED IN INDENTURE TRUSTEE’S ASSESSMENT OF
COMPLIANCE

Exhibit B    FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
Exhibit C
FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB




ii    

--------------------------------------------------------------------------------




This SERVICING AGREEMENT, dated as of June 10, 2015 (together with all exhibits,
schedules and appendices hereto and as from time to time amended, supplemented
or otherwise modified and in effect, this “Agreement”), by and among HUNTINGTON
AUTO TRUST 2015-1, a Delaware statutory trust (the “Issuer”), THE HUNTINGTON
NATIONAL BANK, a national banking association (the “Bank”), as servicer (in such
capacity, the “Servicer”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as indenture trustee (the “Indenture Trustee”).
WHEREAS, the Issuer has acquired a portfolio of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks and vans;
and
WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
ARTICLE I

DEFINITIONS AND USAGE
SECTION 1.1    Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale Agreement, dated as the date
hereof, between Huntington Funding, LLC, as seller (the “Seller”), and the
Issuer, which also contains rules as to usage that are applicable herein.
SECTION 1.2    Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article; (c)
the words “hereof,” “herein” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.
ARTICLE II

SERVICER AS CUSTODIAN
SECTION 2.1    Custody of Receivable Files.
(A)    CUSTODY. TO ASSURE UNIFORM QUALITY IN SERVICING THE RECEIVABLES AND TO
REDUCE ADMINISTRATIVE COSTS, THE ISSUER AND THE INDENTURE TRUSTEE, UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, HEREBY REVOCABLY APPOINT THE SERVICER,
AND THE SERVICER HEREBY ACCEPTS SUCH APPOINTMENT, TO ACT SOLELY ON BEHALF OF AND

        





--------------------------------------------------------------------------------




FOR THE BENEFIT OF ISSUER AND THE INDENTURE TRUSTEE AS CUSTODIAN OF THE
FOLLOWING DOCUMENTS OR INSTRUMENTS, WHICH ARE HEREBY OR WILL HEREBY BE
CONSTRUCTIVELY DELIVERED TO THE INDENTURE TRUSTEE (OR ITS AGENT OR DESIGNEE), AS
PLEDGEE OF THE ISSUER PURSUANT TO THE INDENTURE WITH RESPECT TO EACH RECEIVABLE
(BUT ONLY TO THE EXTENT APPLICABLE TO SUCH RECEIVABLE AND ONLY TO THE EXTENT
HELD IN TANGIBLE PAPER OR ELECTRONIC FORM) (THE “RECEIVABLE FILES”):
(I)
THE FULLY EXECUTED ORIGINAL, ELECTRONICALLY AUTHORITATIVE ORIGINAL OR
AUTHENTICATED COPY OF THE CONTRACT (IN EACH CASE WITHIN THE MEANING OF THE UCC)
RELATED TO SUCH RECEIVABLE, INCLUDING ANY WRITTEN AMENDMENTS OR EXTENSIONS
THERETO;

(II)
THE ORIGINAL CREDIT APPLICATION OR A PHOTOCOPY THEREOF TO THE EXTENT HELD IN
PAPER FORM;

(III)
THE ORIGINAL CERTIFICATE OF TITLE OR, IF NOT YET RECEIVED, EVIDENCE THAT AN
APPLICATION THEREFOR HAS BEEN SUBMITTED WITH THE APPROPRIATE AUTHORITY, A
GUARANTY OF TITLE FROM A DEALER OR SUCH OTHER DOCUMENT (ELECTRONIC OR OTHERWISE,
AS USED IN THE APPLICABLE JURISDICTION) THAT THE SERVICER KEEPS ON FILE, IN
ACCORDANCE WITH ITS CUSTOMARY SERVICING PRACTICES, EVIDENCING THE SECURITY
INTEREST OF THE ORIGINATOR IN THE FINANCED VEHICLE; PROVIDED, HOWEVER, THAT IN
LIEU OF BEING HELD IN THE RECEIVABLE FILE, THE CERTIFICATE OF TITLE MAY BE HELD
BY A THIRD PARTY SERVICE PROVIDER ENGAGED BY THE SERVICER TO OBTAIN OR HOLD
CERTIFICATES OF TITLE; AND

(IV)
ANY AND ALL OTHER DOCUMENTS THAT THE SERVICER KEEPS ON FILE, IN ACCORDANCE WITH
ITS CUSTOMARY SERVICING PRACTICES, RELATING TO A RECEIVABLE, AN OBLIGOR OR A
FINANCED VEHICLE (BUT ONLY TO THE EXTENT APPLICABLE TO SUCH RECEIVABLE AND ONLY
TO THE EXTENT HELD IN TANGIBLE PAPER FORM OR ELECTRONIC FORM).

THE FOREGOING APPOINTMENT OF THE SERVICER IS DEEMED TO BE MADE WITH DUE CARE.
AFTER THE SATISFACTION AND DISCHARGE OF THE INDENTURE, THE SERVICER SHALL ACT AS
CUSTODIAN OF THE RECEIVABLE FILES FOR THE BENEFIT OF THE ISSUER.
(B)    SAFEKEEPING. THE SERVICER, IN ITS CAPACITY AS CUSTODIAN, SHALL HOLD THE
RECEIVABLE FILES FOR THE BENEFIT OF THE ISSUER AND THE INDENTURE TRUSTEE, AS
PLEDGEE OF THE ISSUER. IN PERFORMING ITS DUTIES AS CUSTODIAN, THE SERVICER SHALL
ACT IN ACCORDANCE WITH ITS CUSTOMARY SERVICING PRACTICES. NOTHING HEREIN WILL BE
DEEMED TO REQUIRE AN INITIAL REVIEW OR ANY PERIODIC REVIEW BY THE ISSUER OR THE
INDENTURE TRUSTEE OF THE RECEIVABLE FILES. THE SERVICER MAY, IN ACCORDANCE WITH
ITS CUSTOMARY SERVICING PRACTICES: (I) MAINTAIN ALL OR A PORTION OF THE
RECEIVABLE FILES IN ELECTRONIC FORM AND (II) MAINTAIN CUSTODY OF ALL OR ANY
PORTION OF THE RECEIVABLE FILES WITH ONE OR MORE OF ITS AGENTS OR DESIGNEES.
(C)    MAINTENANCE OF AND ACCESS TO RECORDS. THE SERVICER WILL MAINTAIN EACH
RECEIVABLE FILE IN THE UNITED STATES (IT BEING UNDERSTOOD THAT THE RECEIVABLE
FILES, OR ANY PART THEREOF, MAY BE MAINTAINED AT THE OFFICES OF ANY PERSON TO
WHOM THE SERVICER HAS DELEGATED RESPONSIBILITIES IN ACCORDANCE WITH SECTION
5.5). THE SERVICER WILL MAKE AVAILABLE TO THE ISSUER AND THE INDENTURE TRUSTEE
OR THEIR DULY AUTHORIZED REPRESENTATIVES, ATTORNEYS OR AUDITORS A LIST OF
LOCATIONS OF THE RECEIVABLE FILES

2    

--------------------------------------------------------------------------------




UPON REQUEST. THE SERVICER WILL PROVIDE ACCESS TO THE RECEIVABLE FILES, AND THE
RELATED ACCOUNTS, RECORDS AND COMPUTER SYSTEMS MAINTAINED BY THE SERVICER AT
SUCH TIMES AS THE ISSUER OR THE INDENTURE TRUSTEE DIRECT, BUT ONLY UPON
REASONABLE NOTICE AND DURING THE NORMAL BUSINESS HOURS, WHICH DO NOT
UNREASONABLY INTERFERE WITH THE SERVICER’S NORMAL OPERATIONS, AT THE RESPECTIVE
OFFICES OF THE SERVICER; PROVIDED, HOWEVER, THAT IN THE CASE OF THIS CLAUSE (C),
AN OFFICER OF THE BANK MUST BE PRESENT DURING ANY SUCH VISIT OR DISCUSSION.
(D)    RELEASE OF DOCUMENTS. UPON WRITTEN INSTRUCTIONS FROM THE INDENTURE
TRUSTEE, THE SERVICER WILL RELEASE OR CAUSE TO BE RELEASED ANY DOCUMENT IN THE
RECEIVABLE FILES TO THE INDENTURE TRUSTEE, THE INDENTURE TRUSTEE’S AGENT OR THE
INDENTURE TRUSTEE’S DESIGNEE, AS THE CASE MAY BE, AT SUCH PLACE OR PLACES AS THE
INDENTURE TRUSTEE MAY DESIGNATE, AS SOON THEREAFTER AS IS PRACTICABLE, TO THE
EXTENT IT DOES NOT UNREASONABLY INTERFERE WITH THE SERVICER’S NORMAL OPERATIONS.
ANY DOCUMENT SO RELEASED WILL BE HANDLED BY THE INDENTURE TRUSTEE WITH DUE CARE
AND RETURNED TO THE SERVICER FOR SAFEKEEPING AS SOON AS THE INDENTURE TRUSTEE OR
ITS AGENT OR DESIGNEE, AS THE CASE MAY BE, HAS NO FURTHER NEED THEREFOR. THE
SERVICER SHALL NOT BE RESPONSIBLE FOR ANY LOSS OCCASIONED BY THE FAILURE OF THE
INDENTURE TRUSTEE OR ITS AGENT OR DESIGNEE TO RETURN ANY DOCUMENT OR ANY DELAY
IN DOING SO.
(E)    INSTRUCTIONS; AUTHORITY TO ACT. ALL INSTRUCTIONS FROM THE INDENTURE
TRUSTEE WILL BE IN WRITING AND SIGNED BY AN AUTHORIZED OFFICER OF THE INDENTURE
TRUSTEE, AND THE SERVICER WILL BE DEEMED TO HAVE RECEIVED PROPER INSTRUCTIONS
WITH RESPECT TO THE RECEIVABLE FILES UPON ITS RECEIPT OF SUCH WRITTEN
INSTRUCTIONS.
(F)    CUSTODIAN’S INDEMNIFICATION. SUBJECT TO SECTION 5.2, THE SERVICER AS
CUSTODIAN WILL INDEMNIFY THE ISSUER AND THE INDENTURE TRUSTEE FOR ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, COMPENSATORY DAMAGES, PAYMENTS, COSTS OR
EXPENSES OF ANY KIND WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE ISSUER OR THE INDENTURE TRUSTEE AS THE RESULT OF ANY IMPROPER ACT OR
OMISSION IN ANY WAY RELATING TO THE MAINTENANCE AND CUSTODY BY THE SERVICER AS
CUSTODIAN OF THE RECEIVABLE FILES; PROVIDED, HOWEVER, THAT THE SERVICER WILL NOT
BE LIABLE (I) TO THE INDENTURE TRUSTEE OR TO THE ISSUER FOR ANY PORTION OF ANY
SUCH AMOUNT RESULTING FROM THE WILLFUL MISCONDUCT, BAD FAITH, BREACH OF CONTRACT
OR NEGLIGENCE OF THE INDENTURE TRUSTEE OR THE ISSUER OR (II) TO THE INDENTURE
TRUSTEE FOR ANY PORTION OF ANY SUCH AMOUNT RESULTING FROM THE FAILURE OF THE
INDENTURE TRUSTEE, THE INDENTURE TRUSTEE’S AGENT OR THE INDENTURE TRUSTEE’S
DESIGNEE TO HANDLE WITH DUE CARE ANY CERTIFICATE OF TITLE OR OTHER DOCUMENT
RELEASED TO THE INDENTURE TRUSTEE OR THE INDENTURE TRUSTEE’S AGENT OR DESIGNEE
PURSUANT TO SECTION 2.1(D).
(G)    EFFECTIVE PERIOD AND TERMINATION. THE SERVICER’S APPOINTMENT AS CUSTODIAN
WILL BECOME EFFECTIVE AS OF THE CUT‑OFF DATE AND WILL CONTINUE IN FULL FORCE AND
EFFECT UNTIL TERMINATED PURSUANT TO THIS SECTION. IF THE BANK RESIGNS AS
SERVICER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR IF ALL OF THE
RIGHTS AND OBLIGATIONS OF THE SERVICER HAVE BEEN TERMINATED UNDER SECTION 6.1,
THE APPOINTMENT OF THE SERVICER AS CUSTODIAN HEREUNDER MAY BE TERMINATED BY THE
INDENTURE TRUSTEE, OR BY THE NOTEHOLDERS EVIDENCING NOT LESS THAN A MAJORITY OF
THE OUTSTANDING NOTE BALANCE OF THE CONTROLLING CLASS (OR, IF THE NOTES ARE NO
LONGER OUTSTANDING, BY THE MAJORITY CERTIFICATEHOLDERS), IN THE SAME MANNER AS
THE RELEVANT TRUSTEE OR SUCH NOTEHOLDERS (OR CERTIFICATEHOLDERS) MAY TERMINATE
THE RIGHTS AND OBLIGATIONS OF THE SERVICER UNDER SECTION 6.1. AS SOON AS
PRACTICABLE AFTER ANY TERMINATION OF SUCH APPOINTMENT, THE SERVICER WILL DELIVER
TO THE SUCCESSOR CUSTODIAN THE RECEIVABLE FILES AND THE RELATED ACCOUNTS AND
RECORDS MAINTAINED BY

3    

--------------------------------------------------------------------------------




THE SERVICER AT SUCH PLACE OR PLACES AS THE SUCCESSOR CUSTODIAN MAY REASONABLY
DESIGNATE. NO SUCH TERMINATION OR RESIGNATION SHALL BE GIVEN EFFECT UNTIL A
SUCCESSOR CUSTODIAN HAS ASSUMED THE DUTIES AS CUSTODIAN HEREUNDER AND IN THE
TRANSACTION DOCUMENTS.
ARTICLE III

ADMINISTRATION AND SERVICING OF
RECEIVABLES AND TRUST PROPERTY
SECTION 3.1    Duties of Servicer.
(A)    THE SERVICER IS HEREBY APPOINTED BY THE ISSUER AND AUTHORIZED TO ACT AS
AGENT FOR THE ISSUER AND IN SUCH CAPACITY SHALL MANAGE, SERVICE, ADMINISTER AND
MAKE COLLECTIONS ON THE RECEIVABLES IN ACCORDANCE WITH ITS CUSTOMARY SERVICING
PRACTICES, SUBJECT TO THE PROVISIONS HEREIN, USING THE DEGREE OF SKILL AND
ATTENTION THAT THE SERVICER EXERCISES WITH RESPECT TO ALL COMPARABLE MOTOR
VEHICLE RECEIVABLES THAT IT SERVICES FOR ITSELF OR OTHERS. THE SERVICER’S DUTIES
WILL INCLUDE COLLECTION AND POSTING OF ALL PAYMENTS, RESPONDING TO INQUIRIES OF
OBLIGORS ON SUCH RECEIVABLES, INVESTIGATING DELINQUENCIES, SENDING INVOICES OR
PAYMENT COUPONS TO OBLIGORS, REPORTING ANY REQUIRED TAX INFORMATION TO OBLIGORS,
ACCOUNTING FOR COLLECTIONS AND FURNISHING MONTHLY AND ANNUAL STATEMENTS TO THE
INDENTURE TRUSTEE WITH RESPECT TO DISTRIBUTIONS. THE SERVICER IS NOT REQUIRED
UNDER THE TRANSACTION DOCUMENTS TO MAKE ANY DISBURSEMENTS VIA WIRE TRANSFER OR
OTHERWISE ON BEHALF OF AN OBLIGOR. THERE ARE NO REQUIREMENTS UNDER THE
RECEIVABLES OR THE TRANSACTION DOCUMENTS FOR FUNDS TO BE, AND FUNDS SHALL NOT
BE, HELD IN TRUST FOR AN OBLIGOR. NO PAYMENT OR DISBURSEMENTS SHALL BE MADE BY
THE SERVICER ON BEHALF OF THE OBLIGOR. THE SERVICER HEREBY ACCEPTS SUCH
APPOINTMENT AND AUTHORIZATION AND AGREES TO PERFORM THE DUTIES OF SERVICER WITH
RESPECT TO THE RECEIVABLES SET FORTH HEREIN.
(B)    SUBJECT TO THE PROVISIONS OF SECTION 3.2 AND ANY OTHER PROVISION IN THIS
AGREEMENT RESTRICTING THE SERVICER OR SPECIFYING OBLIGATIONS DIFFERENT FROM THE
CUSTOMARY SERVICING PRACTICES, THE SERVICER WILL FOLLOW ITS CUSTOMARY SERVICING
PRACTICES AND WILL HAVE FULL POWER AND AUTHORITY TO DO ANY AND ALL THINGS IN
CONNECTION WITH SUCH MANAGING, SERVICING, ADMINISTRATION AND COLLECTION THAT IT
MAY DEEM NECESSARY OR DESIRABLE AS LONG AS SUCH THINGS WILL NOT RESULT OR CAUSE
THE ISSUER TO BE TREATED, FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, AS AN
ASSOCIATION (OR A PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A CORPORATION OR AS
OTHER THAN A FIXED INVESTMENT TRUST DESCRIBED IN TREASURY REGULATION SECTION
301.7701-4(C) THAT IS TREATED AS A GRANTOR TRUST UNDER SUBPART E, PART I OF
SUBCHAPTER J OF THE CODE. THE SERVICER IS HEREBY AUTHORIZED AND EMPOWERED TO
EXECUTE AND DELIVER, ON BEHALF OF ITSELF, THE ISSUER, THE OWNER TRUSTEE, THE
INDENTURE TRUSTEE, THE NOTEHOLDERS, THE CERTIFICATEHOLDERS, OR ANY OF THEM, ANY
AND ALL INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR PARTIAL OR FULL RELEASE
OR DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS, WITH RESPECT TO SUCH
RECEIVABLES OR TO THE FINANCED VEHICLES SECURING SUCH RECEIVABLES. THE SERVICER
IS HEREBY AUTHORIZED TO COMMENCE, IN ITS OWN NAME OR IN THE NAME OF THE ISSUER,
A PROCEEDING TO ENFORCE A RECEIVABLE OR AN INSURANCE POLICY OR TO COMMENCE OR
PARTICIPATE IN ANY OTHER PROCEEDING (INCLUDING A BANKRUPTCY PROCEEDING) RELATING
TO OR INVOLVING A RECEIVABLE, AN OBLIGOR, A FINANCED VEHICLE OR AN INSURANCE
POLICY. IF THE SERVICER COMMENCES A PROCEEDING TO ENFORCE A RECEIVABLE, THE
ISSUER WILL THEREUPON BE DEEMED TO HAVE AUTOMATICALLY ASSIGNED SUCH RECEIVABLE
OR ITS RIGHTS UNDER SUCH INSURANCE POLICY TO THE SERVICER SOLELY FOR PURPOSES OF

4    

--------------------------------------------------------------------------------




COMMENCING OR PARTICIPATING IN ANY SUCH PROCEEDING AS A PARTY OR CLAIMANT, AND
THE SERVICER IS AUTHORIZED AND EMPOWERED BY THE ISSUER TO EXECUTE AND DELIVER IN
THE SERVICER’S NAME ANY NOTICES, DEMANDS, CLAIMS, COMPLAINTS, RESPONSES,
AFFIDAVITS OR OTHER DOCUMENTS OR INSTRUMENTS IN CONNECTION WITH ANY SUCH
PROCEEDING. IF IN ANY PROCEEDING IT IS HELD THAT THE SERVICER MAY NOT ENFORCE A
RECEIVABLE OR INSURANCE POLICY ON THE GROUND THAT IT IS NOT A REAL PARTY IN
INTEREST OR A HOLDER ENTITLED TO ENFORCE THE RECEIVABLE OR INSURANCE POLICY, THE
ISSUER WILL, AT THE SERVICER’S EXPENSE AND DIRECTION, TAKE STEPS TO ENFORCE THE
RECEIVABLE OR INSURANCE POLICY, INCLUDING BRINGING SUIT IN ITS NAME OR THE NAME
OF THE INDENTURE TRUSTEE. THE ISSUER WILL FURNISH THE SERVICER WITH ANY POWERS
OF ATTORNEY AND OTHER DOCUMENTS REASONABLY NECESSARY OR APPROPRIATE TO ENABLE
THE SERVICER TO CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER. THE
SERVICER, AT ITS EXPENSE, WILL OBTAIN ON BEHALF OF THE ISSUER ALL LICENSES, IF
ANY, REASONABLY REQUESTED BY THE SELLER TO BE HELD BY THE ISSUER IN CONNECTION
WITH OWNERSHIP OF THE RECEIVABLES, AND WILL MAKE ALL FILINGS AND PAY ALL FEES AS
MAY BE REQUIRED IN CONNECTION THEREWITH DURING THE TERM HEREOF.
(C)    THE SERVICER HEREBY AGREES THAT UPON ITS RESIGNATION AND THE APPOINTMENT
OF A SUCCESSOR SERVICER HEREUNDER, THE SERVICER WILL TERMINATE ITS ACTIVITIES AS
SERVICER HEREUNDER IN ACCORDANCE WITH SECTION 6.1, AND, IN ANY CASE, IN A MANNER
WHICH THE SUCCESSOR SERVICER REASONABLY DETERMINES WILL FACILITATE THE
TRANSITION OF THE PERFORMANCE OF SUCH ACTIVITIES TO SUCH SUCCESSOR SERVICER, AND
THE SERVICER SHALL COOPERATE WITH AND ASSIST SUCH SUCCESSOR SERVICER.
(D)    THE SERVICER SHALL NOT BE REQUIRED TO MAINTAIN A FIDELITY BOND OR ERROR
AND OMISSIONS POLICY OR TO MONITOR WHETHER OBLIGORS MAINTAIN AN INSURANCE POLICY
ON THE FINANCED VEHICLES.
SECTION 3.2    Collection of Receivable Payments. (a) The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. Subject to Section 3.5, the Servicer may
grant Permitted Modifications, but not any other extension, deferral, amendment,
modification, alteration or adjustment, with respect to any Receivable in
accordance with its Customary Servicing Practices; provided, however, that if
the Servicer (i) extends the date for final payment by the Obligor of any
Receivable beyond the last day of the Collection Period preceding the latest
Final Scheduled Payment Date of any Notes issued under the Indenture or (ii)
reduces the Contract Rate or Outstanding Principal Balance with respect to any
Receivable, in either case other than as required by applicable law (including,
without limitation, by the Servicemembers Civil Relief Act) or court order or in
connection with a settlement in the event the Receivable becomes a Defaulted
Receivable, it will promptly purchase such Receivable in the manner provided in
Section 3.6; provided, further, that the Servicer shall not make a modification
described in the preceding clause (i) or (ii) that would trigger a purchase
pursuant to Section 3.6 for the sole purpose of purchasing a Receivable from the
Issuer. The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Subject to the
proviso of the second sentence of this Section 3.2, the Servicer and its
Affiliates (each in its individual capacity and not on behalf of the Issuer) may
engage in any marketing practice or promotion or any sale of any products, goods
or services to Obligors with respect to the Receivables so long as such
practices, promotions or sales are offered to obligors of comparable motor
vehicle receivables serviced by the Servicer for itself and others, whether or
not such practices, promotions or sales might result in a decrease in the
aggregate amount of payments on the Receivables, prepayments or faster or slower
timing of the payment of the Receivables.
“Permitted Modification” means an extension, deferral, alteration, amendment,
modification, or adjustment to the terms of, or with respect to, any Receivable
with respect to which at least one of the following conditions has been
satisfied:
(I)
ANY AMENDMENT, MODIFICATION, ALTERATION OR ADJUSTMENT, INDIVIDUALLY AND
COLLECTIVELY WITH ANY OTHER AMENDMENT,


5    

--------------------------------------------------------------------------------




MODIFICATION, ALTERATION OR ADJUSTMENT PROPOSED TO BE MADE WITH RESPECT TO THE
RECEIVABLE, IS MINISTERIAL IN NATURE;
(II)
ANY EXTENSION OR DEFERRAL OF A PAYMENT, INCLUDING A “PAYMENT HOLIDAY” EXTENSION,
(A) THAT IS GRANTED TO AN OBLIGOR IN ACCORDANCE WITH THE SERVICER’S CUSTOMARY
SERVICING PRACTICES AND (B) IN RESPECT OF WHICH SUCH EXTENDED OR DEFERRED
PAYMENT (INCLUDING ANY OTHER PAYMENT EXTENDED OR DEFERRED PURSUANT TO THIS
PROVISION) IS REQUIRED TO BE PAID NO LATER THAN THE PAYMENT DATE THAT IS NO MORE
THAN THE SAFE HARBOR NUMBER OF PAYMENT DATES AFTER THE ORIGINAL PAYMENT DATE OF
THE FIRST EXTENDED OR DEFERRED PAYMENT (EXCLUSIVE OF ANY EXTENSION, MODIFICATION
OR DEFERRAL IN ACCORDANCE WITH CLAUSE (IV) BELOW BUT INCLUSIVE OF ANY DEFERRALS
GRANTED UNDER THE PASS-A-PAYMENT PROGRAM). FOR THIS PURPOSE, THE “SAFE HARBOR
NUMBER” IS EQUAL TO FIFTY PERCENT OF THE RECEIVABLE’S TOTAL MONTHLY PAYMENT
DATES ON THE DATE THE RECEIVABLE WAS ORIGINATED;

(III)
IN THE CASE OF AN EXTENSION OR DEFERRAL OF A PAYMENT (A) THAT IS GRANTED TO AN
OBLIGOR UNDER THE SERVICER’S PASS-A-PAYMENT PROGRAM IN ACCORDANCE WITH THE
SERVICER’S CUSTOMARY SERVICING PRACTICES, (B) WHERE THE OBLIGOR INITIATED THE
REQUEST FOR SUCH EXTENSION OR DEFERRAL OF A PAYMENT AND (C) THAT IS ONLY SO
EXTENDED OR DEFERRED AFTER THE OBLIGOR HAS MADE AT LEAST 12 CONSECUTIVE, TIMELY
AND FULL LOAN PAYMENTS (FOR THIS PURPOSE, AN EXTENDED OR DEFERRED PAYMENT IN
CONNECTION WITH CLAUSE (IV) BELOW IS TREATED AS A TIMELY AND FULL PAYMENT);

(IV)
IN THE CASE OF ANY EXTENSION OR DEFERRAL, (A) (I) THE OBLIGOR’S ADDRESS IS
WITHIN A GEOGRAPHIC AREA DETERMINED BY THE PRESIDENT OF THE UNITED STATES OR THE
GOVERNOR OF THE APPLICABLE STATE TO WARRANT INDIVIDUAL, OR INDIVIDUAL AND
PUBLIC, ASSISTANCE FROM THE FEDERAL GOVERNMENT UNDER THE ROBERT T. STAFFORD
DISASTER RELIEF AND EMERGENCY ASSISTANCE ACT OR SIMILAR STATE LAW, AS THE CASE
MAY BE, OR (II) THE OBLIGOR IS A U.S. FEDERAL OR STATE GOVERNMENT EMPLOYEE THAT
IS FURLOUGHED ON ACCOUNT OF A SHUTDOWN OF SUCH GOVERNMENT OCCURRING AS A RESULT
OF A LAPSE IN ANNUAL APPROPRIATIONS AND (B) THE NUMBER OF MONTHLY PAYMENTS ON
SUCH RECEIVABLE THAT ARE EXTENDED OR DEFERRED PURSUANT TO CLAUSE (III)(A) MAY
NOT EXCEED FOUR MONTHLY PAYMENTS (EXCLUSIVE OF ANY EXTENSION, MODIFICATION OR
DEFERRAL IN ACCORDANCE WITH CLAUSE (II) AND (III) ABOVE);

(V)
ANY AMENDMENT, MODIFICATION, ALTERATION OR ADJUSTMENT WHERE (A) THE OBLIGOR IS
IN PAYMENT DEFAULT OR (B) IN THE JUDGMENT OF THE SERVICER, IN ACCORDANCE WITH
THE SERVICER’S CUSTOMARY SERVICING PRACTICES, IT IS REASONABLY FORESEEABLE THAT
THE OBLIGOR WILL DEFAULT (IT BEING UNDERSTOOD THAT THE SERVICER MAY PROACTIVELY
CONTACT ANY OBLIGOR WHOM THE SERVICER BELIEVES MAY BE AT HIGHER RISK OF A
PAYMENT DEFAULT UNDER THE RELATED RECEIVABLE) AND (C) THE SERVICER BELIEVES THAT
SUCH AMENDMENT, MODIFICATION, ALTERATION OR ADJUSTMENT IS APPROPRIATE OR
NECESSARY TO PRESERVE THE VALUE OF THE RECEIVABLE AND TO PREVENT THE RECEIVABLE
FROM


6    

--------------------------------------------------------------------------------




GOING INTO DEFAULT (OR, WHERE THE RECEIVABLE IS ALREADY IN DEFAULT, TO PREVENT
THE RECEIVABLE FROM BECOMING FURTHER IMPAIRED); OR
(VI)
ANY OTHER EXTENSION, DEFERRAL, AMENDMENT, MODIFICATION, ALTERATION OR ADJUSTMENT
IS (A) IN ACCORDANCE WITH THE SERVICER’S CUSTOMARY SERVICING PRACTICES AND (B)
THE SERVICER HAS DELIVERED AN OPINION TO THE ISSUER, THE INDENTURE TRUSTEE AND
THE OWNER TRUSTEE TO THE EFFECT THAT SUCH EXTENSION, DEFERRAL, AMENDMENT,
MODIFICATION, ALTERATION OR ADJUSTMENT WILL NOT CAUSE THE ISSUER TO BE TREATED,
FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, AS AN ASSOCIATION (OR A PUBLICLY
TRADED PARTNERSHIP) TAXABLE AS A CORPORATION OR AS OTHER THAN A FIXED INVESTMENT
TRUST OF THE TYPE DESCRIBED IN TREASURY REGULATION SECTION 301.7701-4(C) THAT IS
TREATED AS A GRANTOR TRUST UNDER SUBPART E, PART I OF SUBCHAPTER J OF THE CODE.

(B)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE SERVICER
MAY REFINANCE ANY RECEIVABLE AT THE REQUEST OF THE OBLIGOR BY MAKING A NEW LOAN
TO THE RELATED OBLIGOR AND DEPOSITING THE FULL OUTSTANDING PRINCIPAL BALANCE OF
SUCH RECEIVABLE INTO THE COLLECTION ACCOUNT. THE RECEIVABLE CREATED BY SUCH
REFINANCING SHALL NOT BE THE PROPERTY OF THE ISSUER. THE OUTSTANDING PRINCIPAL
BALANCE SHALL BE TREATED FOR ALL PURPOSES, INCLUDING FOR TAX PURPOSES, AS A
PAYOFF OF ALL AMOUNTS OWED BY THE RELATED OBLIGOR WITH RESPECT TO SUCH
RECEIVABLE.
(C)    NOTHING IN ANY SECTION OF THIS AGREEMENT SHALL BE CONSTRUED TO PREVENT
THE SERVICER FROM IMPLEMENTING NEW PROGRAMS, WHETHER ON AN INTERMEDIATE, PILOT
OR PERMANENT BASIS, OR ON A REGIONAL OR NATIONWIDE BASIS, OR FROM MODIFYING ITS
STANDARDS, POLICIES AND PROCEDURES AS LONG AS, IN EACH CASE, SUCH PROGRAMS OR
MODIFICATIONS (I) WOULD BE CONSISTENT WITH ITS CUSTOMARY SERVICING PRACTICES AND
(II) WOULD NOT CAUSE THE ISSUER TO BE TREATED, FOR UNITED STATES FEDERAL INCOME
TAX PURPOSES, AS AN ASSOCIATION (OR A PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A
CORPORATION OR AS OTHER THAN A FIXED INVESTMENT TRUST DESCRIBED IN TREASURY
REGULATION SECTION 301.7701-4(C) THAT IS TREATED AS A GRANTOR TRUST UNDER
SUBPART E, PART I OF SUBCHAPTER J OF THE CODE.
SECTION 3.3    Realization Upon Receivables. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. In addition, the Servicer may from time to time
(but is not required to) sell any deficiency balance in accordance with its
Customary Servicing Practices; provided, however, that (i) each sale must be
made at a price equal to the fair market value of such deficiency balance in
cash in immediately available funds and (ii) such sale must be without recourse,
representation or warranty by the Issuer or the Servicer (other than any
representation or warranty regarding the absence of Liens, that the Issuer has
good title to the deficiency balance, or similar representation or warranty).
Net proceeds of any such sale allocable to the Receivable will constitute
Liquidation Proceeds, and the sole right of the Issuer and the Indenture Trustee
with respect to any such sold Receivables will be to receive such Liquidation

7    

--------------------------------------------------------------------------------




Proceeds. Upon such sale, the Servicer will mark its computer records indicating
that any such receivable sold is no longer a Receivable. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Receivable free from any Lien or other
interest of the Issuer or the Indenture Trustee.
SECTION 3.4    Maintenance of Security Interests in Financed Vehicles. The
Servicer will, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The provisions set forth in
this Section are the sole requirements under the Transaction Documents with
respect to the maintenance of collateral or security for the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral for that Receivable and merely evidences
such security interest. The Issuer hereby authorizes the Servicer to take such
steps as are necessary to re-perfect such security interest on behalf of the
Issuer and the Indenture Trustee in the event of the relocation of a Financed
Vehicle or for any other reason.
SECTION 3.5    Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
(a) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.
SECTION 3.6    Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer, the Certificateholders or the Noteholders, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto; provided, that delivery of a Servicer’s Report which identifies
the Receivables that are being or have been purchased pursuant to this Section
3.6 shall be deemed to constitute prompt notice by the Servicer and the Issuer
of such breach; provided, further, that the failure to give such notice shall
not affect any obligation of the Servicer hereunder. If the breach materially
and adversely affects the interests of the Issuer, the Certificateholders or the
Noteholders, then the Servicer shall either (a) correct or cure such breach or
(b) purchase such Receivable from the Issuer, in either case on or before the
Payment Date following the end of the Collection Period which includes the 60th
day (or, if the Servicer elects, an earlier date) after the date that the
Servicer became aware or was notified of such breach. Any such breach or failure
will be deemed not to have a material and adverse effect if such breach or
failure does not affect the ability of the Issuer to receive and retain timely
payment in full on such Receivable. Any such purchase by the Servicer shall be
at a price equal to the Repurchase Price. In consideration for such purchase,
the Servicer shall make (or shall cause to be made) a payment to the Issuer
equal to the Repurchase Price by depositing such amount into the Collection
Account prior to 11:00 a.m., New York City time on the date of such purchase, if
such date is not a Payment Date or, if such date is a Payment Date, then prior
to the close of business on the Business Day prior to such date. Upon payment of
such Repurchase Price by the Servicer, the Issuer and the Indenture Trustee
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation and as
prepared by and at the expense of the Servicer, as shall be reasonably necessary
to vest in the Servicer or its designee any Receivable and the related
Transferred Assets purchased pursuant hereto. It is understood and agreed that
the obligation of the Servicer to purchase any Receivable as described above
shall constitute the sole remedy respecting such breach available to the Issuer
and the Indenture Trustee.
SECTION 3.7    Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 8.5 of the Indenture for
the immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds deposited in the Collection Account
during each Collection Period.
SECTION 3.8    Administrator’s Fee. The Servicer shall pay the fees and expenses
of the Administrator described in Section 3 of the Administration Agreement.

8    

--------------------------------------------------------------------------------




SECTION 3.9    Servicer’s Report.
(A)    ON OR BEFORE THE DETERMINATION DATE PRECEDING EACH PAYMENT DATE, THE
SERVICER SHALL DELIVER TO THE INDENTURE TRUSTEE AND EACH PAYING AGENT, WITH A
COPY TO EACH OF THE RATING AGENCIES, A SERVICER’S REPORT CONTAINING ALL
INFORMATION NECESSARY TO MAKE THE PAYMENTS, TRANSFERS AND DISTRIBUTIONS PURSUANT
TO SECTION 4.3 AND SECTIONS 8.2, 8.4 AND 8.5 OF THE INDENTURE ON SUCH PAYMENT
DATE. AT THE SOLE OPTION OF THE SERVICER, EACH SERVICER’S REPORT MAY BE
DELIVERED IN ELECTRONIC OR HARD COPY FORMAT. NO DISBURSEMENTS SHALL BE MADE
DIRECTLY BY THE SERVICER TO A NOTEHOLDER OR A CERTIFICATEHOLDER, AND THE
SERVICER SHALL NOT BE REQUIRED TO MAINTAIN ANY INVESTOR RECORD RELATING TO THE
POSTING OF DISBURSEMENTS OR OTHERWISE.
(B)    THE INDENTURE TRUSTEE AND THE OWNER TRUSTEE SHALL HAVE NO DUTY OR
OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF ANY OF THE INFORMATION OR
NUMBERS SET FORTH IN THE SERVICER’S REPORT DELIVERED BY THE SERVICER TO THE
INDENTURE TRUSTEE AND THE OWNER TRUSTEE, AND THE INDENTURE TRUSTEE AND THE OWNER
TRUSTEE SHALL BE FULLY PROTECTED IN RELYING UPON SUCH SERVICER’S REPORT WITH NO
LIABILITY THEREFOR.
(C)    NO DISBURSEMENTS SHALL BE MADE DIRECTLY BY THE SERVICER TO A NOTEHOLDER
OR A CERTIFICATEHOLDER, AND THE SERVICER SHALL NOT BE REQUIRED TO MAINTAIN ANY
INVESTOR RECORD RELATING TO THE POSTING OF DISBURSEMENTS OR OTHERWISE.
SECTION 3.10    Annual Officer’s Certificate; Notice of Servicer Replacement
Event.
(A)    SO LONG AS THE SELLER IS FILING ANY REPORTS WITH RESPECT TO THE ISSUER
UNDER THE EXCHANGE ACT, THE SERVICER WILL DELIVER TO THE ISSUER, WITH A COPY TO
THE INDENTURE TRUSTEE AND THE OWNER TRUSTEE, ON OR BEFORE MARCH 30TH OF EACH
YEAR, BEGINNING ON MARCH 30, 2016, AN OFFICER’S CERTIFICATE (WITH APPROPRIATE
INSERTIONS) PROVIDING SUCH INFORMATION AS IS REQUIRED UNDER ITEM 1123 OF
REGULATION AB.
(B)    THE SERVICER WILL DELIVER TO THE ISSUER, WITH A COPY TO THE INDENTURE
TRUSTEE AND THE OWNER TRUSTEE PROMPTLY AFTER HAVING OBTAINED KNOWLEDGE THEREOF
WRITTEN NOTICE IN AN OFFICER’S CERTIFICATE OF ANY EVENT WHICH HAS OCCURRED AND
IS CONTINUING, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME
A SERVICER REPLACEMENT EVENT. EXCEPT TO THE EXTENT SET FORTH IN THIS SECTION
3.10(B), SECTION 6.2 AND SECTION 8.20 OF THIS AGREEMENT AND SECTION 3.12 AND
SECTION 6.5 OF THE INDENTURE, THE TRANSACTION DOCUMENTS DO NOT REQUIRE ANY
POLICIES OR PROCEDURES TO MONITOR ANY PERFORMANCE OR OTHER TRIGGERS AND EVENTS
OF DEFAULT.
(C)    SO LONG AS THE SELLER IS FILING ANY REPORTS WITH RESPECT TO THE ISSUER
UNDER THE EXCHANGE ACT, THE SERVICER WILL DELIVER TO THE ISSUER ON OR BEFORE
MARCH 30 OF EACH YEAR, BEGINNING ON MARCH 30, 2016, A REPORT REGARDING THE
SERVICER’S ASSESSMENT OF COMPLIANCE WITH THE SERVICING CRITERIA DURING THE
IMMEDIATELY PRECEDING CALENDAR YEAR, INCLUDING DISCLOSURE OF ANY MATERIAL
INSTANCE OF NON-COMPLIANCE IDENTIFIED BY THE SERVICER, AS REQUIRED UNDER
PARAGRAPH (B) OF RULE 13A-18 AND RULE 15D-18 OF THE EXCHANGE ACT AND ITEM 1122
OF REGULATION AB.
SECTION 3.11    Servicer Expenses. The Servicer shall pay all expenses (other
than Liquidation Expenses) incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to the Noteholders and the Certificateholders. The Servicer shall
also pay all fees, expenses, and indemnities of the Indenture

9    

--------------------------------------------------------------------------------




Trustee (as described in, and pursuant to the limitations set forth in, Section
6.7 of the Indenture) and the Owner Trustee (as described in, and pursuant to
the limitations set forth in, Sections 8.1 and 8.2 of the Trust Agreement).
SECTION 3.12    Annual Registered Public Accounting Firm Attestation Report.
(A)    SO LONG AS THE SELLER IS FILING ANY REPORTS WITH RESPECT TO THE ISSUER
UNDER THE EXCHANGE ACT, ON OR BEFORE THE 90TH DAY FOLLOWING THE END OF EACH
FISCAL YEAR, BEGINNING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2015, THE
SERVICER SHALL CAUSE A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS (WHO
MAY ALSO RENDER OTHER SERVICES TO THE SERVICER, THE SELLER OR THEIR RESPECTIVE
AFFILIATES) TO FURNISH TO THE ISSUER, WITH A COPY TO THE INDENTURE TRUSTEE, THE
BANK, THE SERVICER AND THE SELLER EACH ATTESTATION REPORT ON ASSESSMENTS OF
COMPLIANCE WITH THE SERVICING CRITERIA WITH RESPECT TO THE SERVICER OR ANY
AFFILIATE THEREOF DURING THE RELATED FISCAL YEAR DELIVERED BY SUCH ACCOUNTANTS
PURSUANT TO PARAGRAPH (C) OF RULE 13A-18 OR RULE 15D-18 OF THE EXCHANGE ACT AND
ITEM 1122 OF REGULATION AB. THE CERTIFICATION REQUIRED BY THIS PARAGRAPH MAY BE
REPLACED BY ANY SIMILAR CERTIFICATION USING OTHER PROCEDURES OR ATTESTATION
STANDARDS WHICH ARE NOW OR IN THE FUTURE IN USE BY SERVICERS OF COMPARABLE
ASSETS, OR WHICH OTHERWISE COMPLY WITH ANY RULE, REGULATION, “NO ACTION” LETTER
OR SIMILAR GUIDANCE PROMULGATED BY THE COMMISSION.
(B)    NOTWITHSTANDING SECTION 3.10(A), THE SERVICER, HOWEVER, SHALL NOT BE
OBLIGATED TO ADD AS AN ADDRESSEE OR RELIANCE PARTY WITH RESPECT TO ANY REPORT
DESCRIBED ABOVE ANY PERSON WHO DOES NOT COMPLY WITH OR AGREE TO THE REQUIRED
PROCEDURES OF SUCH FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, INCLUDING
BUT NOT LIMITED TO EXECUTION OF ENGAGEMENT LETTERS OR ACCESS LETTERS REGARDING
SUCH REPORTS.
SECTION 3.13    Exchange Act Filings. The Issuer hereby authorizes the Servicer
to prepare, sign, certify and file any and all reports, statements and
information respecting the Issuer and/or the Notes required to be filed pursuant
to the Exchange Act, and the rules thereunder.
SECTION 3.14    Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.
SECTION 3.15    Compliance with the FDIC Rule. The Servicer (i) shall perform
the covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Huntington Parties.
ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;
STATEMENTS TO THE CERTIFICATEHOLDERS
AND THE NOTEHOLDERS

10    

--------------------------------------------------------------------------------




SECTION 4.1    Establishment of Accounts. (a) The Servicer shall cause to be
established the Trust Accounts and the Certificate Distribution Account in the
manner set forth in Section 8.2(a) of the Indenture. If the Certificate
Distribution Account ceases to be an Eligible Account, the Servicer, on behalf
of the Owner Trustee, shall comply with Section 5.4 of the Trust Agreement if
the Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof. If any Trust Account ceases to be an Eligible Account, the
Servicer shall comply with Section 8.3(b) of the Indenture.
(B)    THE SERVICER MAY, BUT SHALL NOT BE OBLIGATED TO, SELECT PERMITTED
INVESTMENTS WITH RESPECT TO FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT IN
ACCORDANCE WITH SECTION 8.3 OF THE INDENTURE.
SECTION 4.2    Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within the time, not to exceed two (2)
Business Days after its receipt thereof, necessary for the Servicer to clear any
payments of Collections received. Pending deposit in the Collection Account,
Collections may be used by the Servicer at its own risk and are not required to
be segregated from its own funds.
SECTION 4.3    Additional Deposits and Payments. On the date specified in
Section 3.6 of this Agreement, the Servicer will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer pursuant to Section 3.6 on such date and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 7.1 in connection with the Optional Purchase. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by the close of business on the Business Day prior to such
Payment Date related to such Collection Period.
ARTICLE V

THE SERVICER
SECTION 5.1    Representations of the Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:
(A)    EXISTENCE AND POWER. THE SERVICER IS A NATIONAL BANKING ASSOCIATION
VALIDLY SUBSISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA AND HAS, IN
ALL MATERIAL RESPECTS, ALL POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS IT IS
NOW CONDUCTED. THE SERVICER HAS OBTAINED ALL NECESSARY LICENSES AND APPROVALS IN
EACH JURISDICTION WHERE THE FAILURE TO DO SO WOULD MATERIALLY AND ADVERSELY
AFFECT THE ABILITY OF THE SERVICER TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS OR AFFECT THE ENFORCEABILITY OR COLLECTIBILITY OF THE
RECEIVABLES OR ANY OTHER PART OF THE TRANSFERRED ASSETS.
(B)    AUTHORIZATION AND NO CONTRAVENTION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE SERVICER OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
(I) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE
SERVICER AND (II) DO NOT CONTRAVENE OR CONSTITUTE A DEFAULT UNDER (A) ANY
APPLICABLE ORDER, LAW, RULE OR REGULATION, (B) ITS ORGANIZATIONAL DOCUMENTS OR
(C) ANY MATERIAL AGREEMENT, CONTRACT, ORDER OR OTHER INSTRUMENT TO WHICH IT IS A
PARTY OR ITS PROPERTY IS SUBJECT (OTHER THAN VIOLATIONS WHICH DO NOT AFFECT THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF SUCH AGREEMENTS AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
TRANSACTIONS CONTEMPLATED BY, OR THE SERVICER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER, THE TRANSACTION DOCUMENTS).

11    

--------------------------------------------------------------------------------




(C)    NO CONSENT REQUIRED. NO APPROVAL OR AUTHORIZATION BY, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE SERVICER OF ANY TRANSACTION DOCUMENT OTHER THAN (I) UCC
FILINGS, (II) APPROVALS AND AUTHORIZATIONS THAT HAVE PREVIOUSLY BEEN OBTAINED
AND FILINGS THAT HAVE PREVIOUSLY BEEN MADE AND (III) APPROVALS, AUTHORIZATIONS
OR FILINGS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE ENFORCEABILITY OR COLLECTIBILITY OF THE RECEIVABLES OR WOULD NOT
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE SERVICER TO PERFORM ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.
(D)    BINDING EFFECT. EACH TRANSACTION DOCUMENT TO WHICH THE SERVICER IS A
PARTY CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE SERVICER
ENFORCEABLE AGAINST THE SERVICER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, RECEIVERSHIP, CONSERVATORSHIP OR OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND, IF APPLICABLE, THE RIGHTS OF
CREDITORS OF CORPORATIONS FROM TIME TO TIME IN EFFECT OR BY GENERAL PRINCIPLES
OF EQUITY.
(E)    NO PROCEEDINGS. THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF
THE SERVICER, THREATENED AGAINST THE SERVICER BEFORE OR BY ANY GOVERNMENTAL
AUTHORITY THAT (I) ASSERT THE INVALIDITY OR UNENFORCEABILITY OF THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (II) SEEK TO PREVENT THE ISSUANCE OF
THE NOTES OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (III) SEEK ANY
DETERMINATION OR RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY THE SERVICER OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS OR THE COLLECTIBILITY OR ENFORCEABILITY OF THE
RECEIVABLES OR (IV) RELATE TO THE SERVICER THAT WOULD MATERIALLY AND ADVERSELY
AFFECT THE FEDERAL OR APPLICABLE TAX STATE INCOME, EXCISE, FRANCHISE OR SIMILAR
TAX ATTRIBUTES OF THE NOTES.
SECTION 5.2    Indemnities of Servicer. The Servicer will be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:
(A)    THE SERVICER WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE ISSUER, THE
OWNER TRUSTEE, THE INDENTURE TRUSTEE AND THE SELLER FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES, DAMAGES, CLAIMS AND LIABILITIES, ARISING OUT OF OR
RESULTING FROM THE USE, OWNERSHIP OR OPERATION BY THE SERVICER OR ANY AFFILIATE
THEREOF OF A FINANCED VEHICLE. THE SERVICER WILL COMPENSATE AND INDEMNIFY THE
ADMINISTRATOR TO THE EXTENT AND SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 3
OF THE ADMINISTRATION AGREEMENT.
(B)    THE SERVICER WILL INDEMNIFY, DEFEND AND HOLD HARMLESS THE ISSUER, THE
OWNER TRUSTEE AND THE INDENTURE TRUSTEE FROM AND AGAINST ANY TAXES THAT MAY AT
ANY TIME BE ASSERTED AGAINST ANY SUCH PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, IF ANY, INCLUDING,
WITHOUT LIMITATION, ANY SALES, GROSS RECEIPTS, GENERAL CORPORATION, TANGIBLE
PERSONAL PROPERTY, PRIVILEGE, OR LICENSE TAXES (BUT, IN THE CASE OF THE ISSUER,
NOT INCLUDING ANY TAXES ASSERTED WITH RESPECT TO, AND AS OF THE DATE OF, THE
CONVEYANCE OF THE RECEIVABLES TO THE ISSUER OR THE ISSUANCE AND ORIGINAL SALES
OF THE NOTES, OR ASSERTED WITH RESPECT TO OWNERSHIP OF THE RECEIVABLES, OR
FEDERAL OR OTHER APPLICABLE TAX STATE INCOME TAXES ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS)
AND COSTS AND EXPENSES IN

12    

--------------------------------------------------------------------------------




DEFENDING AGAINST THE SAME. FOR THE AVOIDANCE OF DOUBT, THE SERVICER WILL NOT
INDEMNIFY FOR ANY COSTS, EXPENSES, LOSSES, CLAIMS, DAMAGES OR LIABILITIES DUE TO
THE CREDIT RISK OF THE OBLIGORS AND FOR WHICH REIMBURSEMENT WOULD CONSTITUTE
RECOURSE FOR UNCOLLECTIBLE RECEIVABLES.
(C)    THE SERVICER WILL INDEMNIFY, DEFEND AND HOLD HARMLESS THE ISSUER, THE
OWNER TRUSTEE (INDIVIDUALLY AND AS OWNER TRUSTEE), THE INDENTURE TRUSTEE AND THE
SELLER FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, LOSSES, CLAIMS, DAMAGES,
AND LIABILITIES TO THE EXTENT THAT SUCH COST, EXPENSE, LOSS, CLAIM, DAMAGE, OR
LIABILITY AROSE OUT OF, OR WAS IMPOSED UPON ANY SUCH PERSON THROUGH, THE
NEGLIGENCE, WILLFUL MISFEASANCE, OR BAD FAITH (OTHER THAN ERRORS IN JUDGMENT) OF
THE SERVICER (INCLUDING ANY SUBSERVICER OR DELEGATE) IN THE PERFORMANCE OF ITS
DUTIES UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY, OR BY REASON OF ITS FAILURE TO PERFORM ITS OBLIGATIONS OR OF RECKLESS
DISREGARD OF ITS OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY; PROVIDED, HOWEVER, THAT THE
SERVICER WILL NOT INDEMNIFY FOR ANY COSTS, EXPENSES, LOSSES, CLAIMS, DAMAGES OR
LIABILITIES ARISING FROM ITS BREACH OF ANY COVENANT FOR WHICH THE REPURCHASE OF
THE AFFECTED RECEIVABLES IS SPECIFIED AS THE SOLE REMEDY PURSUANT TO SECTION
3.6.
(D)    THE SERVICER WILL COMPENSATE AND INDEMNIFY THE OWNER TRUSTEE
(INDIVIDUALLY AND AS OWNER TRUSTEE) TO THE EXTENT AND SUBJECT TO THE CONDITIONS
SET FORTH IN SECTIONS 8.1 AND 8.2 OF THE TRUST AGREEMENT. THE SERVICER WILL
COMPENSATE AND INDEMNIFY THE INDENTURE TRUSTEE TO THE EXTENT AND SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 6.7 OF THE INDENTURE, EXCEPT TO THE EXTENT THAT
ANY COST, EXPENSE, LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS INCURRED
IN CONNECTION WITH THE PERFORMANCE BY THE INDENTURE TRUSTEE OF THE DUTIES OF A
SUCCESSOR SERVICER HEREUNDER.
(E)    INDEMNIFICATION UNDER THIS SECTION 5.2 BY THE BANK (OR ANY SUCCESSOR
THERETO PURSUANT TO SECTION 6.1), AS SERVICER, WITH RESPECT TO THE PERIOD SUCH
PERSON WAS THE SERVICER, WILL SURVIVE THE TERMINATION OF SUCH PERSON AS SERVICER
OR A RESIGNATION BY SUCH PERSON AS SERVICER AS WELL AS THE TERMINATION OF THIS
AGREEMENT AND THE TRUST AGREEMENT OR THE RESIGNATION OR REMOVAL OF THE OWNER
TRUSTEE OR THE INDENTURE TRUSTEE AND WILL INCLUDE REASONABLE FEES AND EXPENSES
OF COUNSEL AND EXPENSES OF LITIGATION. IF THE SERVICER HAS MADE ANY INDEMNITY
PAYMENTS PURSUANT TO THIS SECTION 5.2 AND THE PERSON TO OR ON BEHALF OF WHOM
SUCH PAYMENTS ARE MADE THEREAFTER COLLECTS ANY OF SUCH AMOUNTS FROM OTHERS, SUCH
PERSON WILL PROMPTLY REPAY SUCH AMOUNTS TO THE SERVICER, WITHOUT INTEREST.
SECTION 5.3    Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole, (ii) resulting from any
merger, sale, transfer conversion or consolidation to which the Servicer shall
be a party, (iii) succeeding to the business of the Servicer or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Huntington Bancshares Incorporated,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any document or any further act on the part of any of the parties to this
Agreement anything herein to the contrary notwithstanding. The Servicer shall
provide prior notice of the effective date of any merger, conversion,
consolidation or succession pursuant to this Section 5.3 to the Issuer, the
Indenture Trustee, the Owner Trustee and the Seller. The Servicer shall provide
the Seller in writing such information as reasonably requested by the Seller to
comply with its Exchange Act reporting obligations with respect to a successor
Servicer.

13    

--------------------------------------------------------------------------------




SECTION 5.4    Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholders, except as provided in
Section 5.2 of this Agreement and as otherwise provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
will not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of its failure to perform its obligations or
of reckless disregard of obligations and duties under this Agreement, or by
reason of negligence in the performance of its duties under this Agreement
(except for errors in judgment). The Servicer and any director, officer or
employee or agent of the Servicer may rely in good faith on any Opinion of
Counsel or on any Officer’s Certificate of the Seller or certificate of auditors
believed to be genuine and to have been signed by the proper party in respect of
any matters arising under this Agreement.
(B)    EXCEPT AS PROVIDED IN THIS AGREEMENT, THE SERVICER WILL NOT BE UNDER ANY
OBLIGATION TO APPEAR IN, PROSECUTE, OR DEFEND ANY LEGAL ACTION THAT IS NOT
INCIDENTAL TO ITS DUTIES TO SERVICE THE RECEIVABLES IN ACCORDANCE WITH THIS
AGREEMENT, AND THAT IN ITS OPINION MAY INVOLVE IT IN ANY EXPENSE OR LIABILITY;
PROVIDED, HOWEVER, THAT THE SERVICER MAY UNDERTAKE ANY REASONABLE ACTION THAT IT
MAY DEEM NECESSARY OR DESIRABLE IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT AND THE INTERESTS OF THE NOTEHOLDERS AND
THE CERTIFICATEHOLDERS UNDER THIS AGREEMENT. IN SUCH EVENT, THE LEGAL EXPENSES
AND COSTS OF SUCH ACTION AND ANY LIABILITY RESULTING THEREFROM WILL BE EXPENSES,
COSTS AND LIABILITIES OF THE SERVICER.
SECTION 5.5    Delegation of Duties. The Servicer may, at any time without
notice or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.
SECTION 5.6    The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 5.3 and 5.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer and the Indenture
Trustee and Owner Trustee at the earliest practicable time (and, if such
communication is not in writing, will be confirmed in writing at the earliest
practicable time) and any such determination will be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer, the Indenture Trustee and Owner
Trustee concurrently with or promptly after such notice. No such resignation
will become effective until a successor Servicer has (i) assumed the
responsibilities and obligations of the Bank as Servicer and (ii) provided in
writing the information reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to a replacement
Servicer.
SECTION 5.7    Servicer May Own Notes and Certificates. The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Notes and Certificates with the same rights as it would
have if it were not the Servicer or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Transaction Documents. Except as set
forth herein or in the other Transaction Documents, Notes and Certificates so
owned by or pledged to the Servicer or such Affiliate will have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Notes and Certificates.
ARTICLE VI

REPLACEMENT OF SERVICER

14    

--------------------------------------------------------------------------------




SECTION 6.1    Replacement of Servicer.
(A)    IF A SERVICER REPLACEMENT EVENT SHALL HAVE OCCURRED AND BE CONTINUING,
THE RELEVANT TRUSTEE SHALL, AT THE DIRECTION OF 66⅔% OF THE OUTSTANDING NOTE
BALANCE OF THE CONTROLLING CLASS (OR, IF NO NOTES ARE OUTSTANDING, THE MAJORITY
CERTIFICATEHOLDERS), BY NOTICE GIVEN TO THE SERVICER, THE OWNER TRUSTEE, THE
ISSUER, THE ADMINISTRATOR, THE CERTIFICATEHOLDERS AND THE NOTEHOLDERS, TERMINATE
THE RIGHTS AND OBLIGATIONS OF THE SERVICER UNDER THIS AGREEMENT WITH RESPECT TO
THE RECEIVABLES. IN THE EVENT THE SERVICER IS REMOVED OR RESIGNS AS SERVICER
WITH RESPECT TO SERVICING THE RECEIVABLES, THE INDENTURE TRUSTEE, ACTING AT THE
DIRECTION OF 66⅔% OF THE OUTSTANDING NOTE BALANCE OF THE CONTROLLING CLASS (OR,
IF NO NOTES ARE OUTSTANDING, THE MAJORITY CERTIFICATEHOLDERS), SHALL APPOINT A
SUCCESSOR SERVICER. UPON THE SERVICER’S RECEIPT OF NOTICE OF TERMINATION THE
PREDECESSOR SERVICER WILL CONTINUE TO PERFORM ITS FUNCTIONS AS SERVICER UNDER
THIS AGREEMENT ONLY UNTIL THE DATE SPECIFIED IN SUCH TERMINATION NOTICE OR, IF
NO SUCH DATE IS SPECIFIED IN SUCH TERMINATION NOTICE, UNTIL RECEIPT OF SUCH
NOTICE. IF A SUCCESSOR SERVICER HAS NOT BEEN APPOINTED AT THE TIME WHEN THE
PREDECESSOR SERVICER CEASES TO ACT AS SERVICER IN ACCORDANCE WITH THIS SECTION,
THE INDENTURE TRUSTEE WITHOUT FURTHER ACTION WILL AUTOMATICALLY BE APPOINTED THE
SUCCESSOR SERVICER. NOTWITHSTANDING THE ABOVE, THE INDENTURE TRUSTEE, IF IT IS
LEGALLY UNABLE OR IS UNWILLING TO SO ACT, WILL APPOINT, OR PETITION A COURT OF
COMPETENT JURISDICTION TO APPOINT A SUCCESSOR SERVICER. ANY SUCCESSOR SERVICER
SHALL BE AN ESTABLISHED INSTITUTION HAVING A NET WORTH OF NOT LESS THAN
$100,000,000 AND WHOSE REGULAR BUSINESS INCLUDES THE SERVICING OF COMPARABLE
MOTOR VEHICLE RECEIVABLES HAVING AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
NOT LESS THAN $50,000,000.
(B)    NOTEHOLDERS HOLDING NOT LESS THAN A MAJORITY OF THE OUTSTANDING NOTE
BALANCE OF THE CONTROLLING CLASS (OR, IF NO NOTES ARE OUTSTANDING, THE MAJORITY
CERTIFICATEHOLDERS) MAY WAIVE ANY SERVICER REPLACEMENT EVENT. UPON ANY SUCH
WAIVER, SUCH SERVICER REPLACEMENT EVENT SHALL CEASE TO EXIST AND BE DEEMED TO
HAVE BEEN CURED AND NOT TO HAVE OCCURRED AND ANY SERVICER REPLACEMENT EVENT
ARISING THEREFROM SHALL BE DEEMED NOT TO HAVE OCCURRED FOR EVERY PURPOSE OF THIS
AGREEMENT, BUT NO SUCH WAIVER SHALL EXTEND TO ANY PRIOR, SUBSEQUENT OR OTHER
SERVICER REPLACEMENT EVENT OR IMPAIR ANY RIGHT CONSEQUENT THERETO.
(C)    IF REPLACED, THE SERVICER AGREES THAT IT WILL USE COMMERCIALLY REASONABLE
EFFORTS TO EFFECT THE ORDERLY AND EFFICIENT TRANSFER OF THE SERVICING OF THE
RECEIVABLES TO A SUCCESSOR SERVICER. ALL REASONABLE COSTS AND EXPENSES INCURRED
IN CONNECTION WITH TRANSFERRING THE RECEIVABLE FILES TO THE SUCCESSOR SERVICER
AND ALL OTHER REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
TRANSFER TO THE SUCCESSOR SERVICER RELATED TO THE PERFORMANCE BY THE SERVICER
HEREUNDER WILL BE PAID BY THE PREDECESSOR SERVICER UPON PRESENTATION OF
REASONABLE DOCUMENTATION OF SUCH COSTS AND EXPENSES.
(D)    UPON THE EFFECTIVENESS OF THE ASSUMPTION BY THE SUCCESSOR SERVICER OF ITS
DUTIES PURSUANT TO THIS SECTION 6.1, THE SUCCESSOR SERVICER SHALL BE THE
SUCCESSOR IN ALL RESPECTS TO THE SERVICER IN ITS CAPACITY AS SERVICER UNDER THIS
AGREEMENT WITH RESPECT TO THE RECEIVABLES, AND SHALL BE SUBJECT TO ALL THE
RESPONSIBILITIES, DUTIES AND LIABILITIES RELATING THERETO, EXCEPT WITH RESPECT
TO THE OBLIGATIONS OF THE PREDECESSOR SERVICER THAT SURVIVE ITS TERMINATION AS
SERVICER, INCLUDING INDEMNIFICATION OBLIGATIONS AS SET FORTH IN SECTION 5.2(E).
IN SUCH EVENT, THE INDENTURE TRUSTEE AND THE OWNER TRUSTEE ARE HEREBY AUTHORIZED
AND EMPOWERED TO EXECUTE AND DELIVER, ON BEHALF OF THE PREDECESSOR SERVICER, AS
ATTORNEY-IN-FACT OR OTHERWISE,

15    

--------------------------------------------------------------------------------




ANY AND ALL DOCUMENTS AND OTHER INSTRUMENTS, AND TO DO OR ACCOMPLISH ALL OTHER
ACTS OR THINGS NECESSARY OR APPROPRIATE TO EFFECT THE PURPOSES OF SUCH
TERMINATION AND REPLACEMENT OF THE SERVICER, WHETHER TO COMPLETE THE TRANSFER
AND ENDORSEMENT OF THE RECEIVABLES AND RELATED DOCUMENTS, OR OTHERWISE. NO
SERVICER SHALL RESIGN OR BE RELIEVED OF ITS DUTIES UNDER THIS AGREEMENT, AS
SERVICER OF THE RECEIVABLES, UNTIL A NEWLY APPOINTED SERVICER FOR THE
RECEIVABLES SHALL HAVE ASSUMED THE RESPONSIBILITIES AND OBLIGATIONS OF THE
RESIGNING OR TERMINATED SERVICER UNDER THIS AGREEMENT.
(E)    IN CONNECTION WITH SUCH APPOINTMENT, THE INDENTURE TRUSTEE OR THE ISSUER
MAY MAKE SUCH ARRANGEMENTS FOR THE COMPENSATION OF THE SUCCESSOR SERVICER OUT OF
AVAILABLE FUNDS AS IT AND SUCH SUCCESSOR SERVICER WILL AGREE; PROVIDED, HOWEVER,
THAT NO SUCH COMPENSATION WILL BE IN EXCESS OF THE AMOUNT PAID TO THE
PREDECESSOR SERVICER UNDER THIS AGREEMENT.
SECTION 6.2    Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee will give prompt (but in no case later than
five (5) Business Days after such occurrence) written notice thereof to the
Owner Trustee, the Issuer and the Administrator and to the Noteholders and
Certificateholders at their respective addresses of record.
ARTICLE VII

OPTIONAL PURCHASE
SECTION 7.1    Optional Purchase of Trust Estate. The Servicer shall have the
right at its option (the “Optional Purchase”) to purchase (and/or to designate
one of more other Persons to purchase) the Trust Estate (other than the Reserve
Account) from the Issuer on any Payment Date if both of the following conditions
are satisfied: (a) as of the last day of the related Collection Period, the Net
Pool Balance has declined to 10% or less of the Net Pool Balance as of the
Cut-Off Date and (b) the sum of the Optional Purchase Price and Available Funds
for such Payment Date would be sufficient to pay (x) the amounts required to be
paid under clauses first through ninth and eleventh of Section 8.5(a) of the
Indenture (assuming that such Payment Date is not a Redemption Date) and (y) the
Outstanding Note Balance (after giving effect to the payments described in the
preceding clause (x)). The purchase price for the Trust Estate (other than the
Reserve Account) (the “Optional Purchase Price”) shall equal the Net Pool
Balance plus accrued and unpaid interest on the Receivables, which amount shall
be deposited by the Servicer into the Collection Account on the Redemption Date.
If the Bank, as Servicer, exercises the Optional Purchase, the Notes shall be
redeemed and in each case in whole but not in part on the related Payment Date
for the Redemption Price.
ARTICLE VIII

MISCELLANEOUS PROVISIONS
SECTION 8.1    Amendment.
(A)    ANY TERM OR PROVISION OF THIS AGREEMENT MAY BE AMENDED BY THE SERVICER
WITHOUT THE CONSENT OF THE INDENTURE TRUSTEE, THE ISSUER, ANY NOTEHOLDER, THE
OWNER TRUSTEE OR ANY OTHER PERSON SUBJECT TO THE SATISFACTION OF ONE OF THE
FOLLOWING CONDITIONS:
(I)
THE SERVICER DELIVERS AN OPINION OF COUNSEL OR AN OFFICER’S CERTIFICATE TO THE
INDENTURE TRUSTEE TO THE EFFECT THAT SUCH AMENDMENT WILL NOT MATERIALLY AND
ADVERSELY AFFECT THE INTERESTS OF THE NOTEHOLDERS; OR


16    

--------------------------------------------------------------------------------




(II)
THE RATING AGENCY CONDITION IS SATISFIED WITH RESPECT TO SUCH AMENDMENT AND THE
SERVICER NOTIFIES THE INDENTURE TRUSTEE IN WRITING THAT THE RATING AGENCY
CONDITION IS SATISFIED WITH RESPECT TO SUCH AMENDMENT.

(B)    THIS AGREEMENT MAY ALSO BE AMENDED FROM TIME TO TIME BY THE SERVICER,
WITH THE CONSENT OF THE HOLDERS OF NOTES EVIDENCING NOT LESS THAN A MAJORITY OF
THE OUTSTANDING NOTE BALANCE OF THE CONTROLLING CLASS, FOR THE PURPOSE OF ADDING
ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS
OF THIS AGREEMENT OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE NOTEHOLDERS OR
THE CERTIFICATEHOLDERS. IT WILL NOT BE NECESSARY FOR THE CONSENT OF NOTEHOLDERS
OR CERTIFICATEHOLDERS TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED AMENDMENT
OR CONSENT, BUT IT WILL BE SUFFICIENT IF SUCH CONSENT APPROVES THE SUBSTANCE
THEREOF. THE MANNER OF OBTAINING SUCH CONSENTS (AND ANY OTHER CONSENTS OF
NOTEHOLDERS AND CERTIFICATEHOLDERS PROVIDED FOR IN THIS AGREEMENT) AND OF
EVIDENCING THE AUTHORIZATION OF THE EXECUTION THEREOF BY NOTEHOLDERS AND
CERTIFICATEHOLDERS WILL BE SUBJECT TO SUCH REASONABLE REQUIREMENTS AS THE
INDENTURE TRUSTEE AND OWNER TRUSTEE MAY PRESCRIBE, INCLUDING THE ESTABLISHMENT
OF RECORD DATES PURSUANT TO THE NOTE DEPOSITORY AGREEMENT.
(C)    PRIOR TO THE EXECUTION OF ANY AMENDMENT PURSUANT TO THIS SECTION 8.1, THE
SERVICER SHALL PROVIDE WRITTEN NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT
TO EACH RATING AGENCY; AND PROMPTLY AFTER THE EXECUTION OF ANY SUCH AMENDMENT,
THE SERVICER SHALL FURNISH A COPY OF SUCH AMENDMENT TO EACH RATING AGENCY, THE
ISSUER, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE; PROVIDED, THAT NO AMENDMENT
PURSUANT TO THIS SECTION 8.1 SHALL BE EFFECTIVE WHICH MATERIALLY AND ADVERSELY
AFFECTS THE RIGHTS, PROTECTIONS OR DUTIES OF THE INDENTURE TRUSTEE OR THE OWNER
TRUSTEE WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PERSON.
(D)    PRIOR TO THE EXECUTION OF ANY AMENDMENT TO THIS AGREEMENT, THE OWNER
TRUSTEE AND THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RECEIVE AND CONCLUSIVELY
RELY UPON AN OPINION OF COUNSEL STATING THAT THE EXECUTION OF SUCH AMENDMENT IS
AUTHORIZED OR PERMITTED BY THIS AGREEMENT AND AN OFFICER’S CERTIFICATE OF THE
DEPOSITOR OR THE ADMINISTRATOR THAT ALL CONDITIONS PRECEDENT TO THE EXECUTION
AND DELIVERY OF SUCH AMENDMENT HAVE BEEN SATISFIED. THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE MAY, BUT SHALL NOT BE OBLIGATED TO, ENTER INTO ANY SUCH
AMENDMENT WHICH MATERIALLY AND ADVERSELY AFFECTS THE OWNER TRUSTEE’S OR THE
INDENTURE TRUSTEE’S, AS APPLICABLE, OWN RIGHTS, PRIVILEGES, INDEMNITIES, DUTIES
OR OBLIGATIONS UNDER THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR OTHERWISE.
(E)    NOTWITHSTANDING SUBSECTIONS (A) AND (B) OF THIS SECTION 8.1, THIS
AGREEMENT MAY ONLY BE AMENDED BY THE SERVICER IF (I) THE MAJORITY
CERTIFICATEHOLDERS CONSENT TO SUCH AMENDMENT OR (II) SUCH AMENDMENT SHALL NOT,
AS EVIDENCED BY AN OFFICER’S CERTIFICATE OF THE SERVICER OR AN OPINION OF
COUNSEL DELIVERED TO THE INDENTURE TRUSTEE AND THE OWNER TRUSTEE, MATERIALLY AND
ADVERSELY AFFECT THE INTERESTS OF THE CERTIFICATEHOLDERS.
(F)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, FOR PURPOSES OF
CLASSIFYING THE ISSUER AS A GRANTOR TRUST UNDER THE CODE, NO AMENDMENT SHALL BE
MADE TO THIS AGREEMENT THAT WOULD (I) RESULT IN A VARIATION OF THE INVESTMENT OF
THE BENEFICIAL OWNERS OF THE CERTIFICATES FOR PURPOSES OF THE UNITED STATES
TREASURY REGULATION SECTION 301.7701-4(C) WITHOUT THE CONSENT OF NOTEHOLDERS
EVIDENCING AT LEAST A MAJORITY OF THE OUTSTANDING NOTE BALANCE OF THE
CONTROLLING CLASS AND THE

17    

--------------------------------------------------------------------------------




MAJORITY CERTIFICATEHOLDERS OR (II) CAUSE THE ISSUER (OR ANY PART THEREOF) TO BE
CLASSIFIED AS OTHER THAN A GRANTOR TRUST UNDER SUBPART E, PART I OF SUBCHAPTER J
OF THE CODE WITHOUT THE CONSENT OF ALL OF THE NOTEHOLDERS AND ALL OF THE
CERTIFICATEHOLDERS.
SECTION 8.2    Protection of Title.
(A)    THE SERVICER SHALL MAINTAIN (OR SHALL CAUSE ITS SUB-SERVICER TO MAINTAIN)
IN ACCORDANCE WITH ITS CUSTOMARY SERVICING PRACTICES ACCOUNTS AND RECORDS AS TO
EACH RECEIVABLE ACCURATELY AND IN SUFFICIENT DETAIL TO PERMIT (I) THE READER
THEREOF TO KNOW AT ANY TIME THE STATUS OF SUCH RECEIVABLE, INCLUDING PAYMENTS
AND RECOVERIES MADE AND PAYMENTS OWING (AND THE NATURE OF EACH) AND (II)
RECONCILIATION BETWEEN PAYMENTS OR RECOVERIES ON (OR WITH RESPECT TO) EACH
RECEIVABLE AND THE AMOUNTS FROM TIME TO TIME DEPOSITED IN THE COLLECTION ACCOUNT
IN RESPECT OF SUCH RECEIVABLE.
(B)    THE SERVICER SHALL MAINTAIN (OR SHALL CAUSE ITS SUB-SERVICER TO MAINTAIN)
ITS COMPUTER SYSTEMS SO THAT, FROM TIME TO TIME AFTER THE CONVEYANCE UNDER THIS
AGREEMENT OF THE RECEIVABLES, THE MASTER COMPUTER RECORDS (INCLUDING ANY BACKUP
ARCHIVES) THAT REFER TO A RECEIVABLE SHALL INDICATE CLEARLY THE INTEREST OF THE
ISSUER IN SUCH RECEIVABLE AND THAT SUCH RECEIVABLE IS OWNED BY THE ISSUER AND
HAS BEEN PLEDGED TO THE INDENTURE TRUSTEE PURSUANT TO THE INDENTURE. INDICATION
OF THE ISSUER’S INTEREST IN A RECEIVABLE SHALL NOT BE DELETED FROM OR MODIFIED
ON SUCH COMPUTER SYSTEMS UNTIL, AND ONLY UNTIL, THE RELATED RECEIVABLE SHALL
HAVE BEEN PAID IN FULL, REPURCHASED BY THE SELLER PURSUANT TO SECTION 3.8 OF THE
SALE AGREEMENT, REPURCHASED BY THE BANK PURSUANT TO SECTION 3.3 OF THE
RECEIVABLES SALE AGREEMENT OR PURCHASED BY THE SERVICER PURSUANT TO EITHER
SECTION 3.6 OR 7.1 OF THIS AGREEMENT.
(C)    IF AT ANY TIME THE SERVICER SHALL PROPOSE TO SELL, GRANT A SECURITY
INTEREST IN OR OTHERWISE TRANSFER ANY INTEREST IN MOTOR VEHICLE RECEIVABLES TO
ANY PROSPECTIVE PURCHASER, LENDER OR OTHER TRANSFEREE, THE SERVICER SHALL GIVE
TO SUCH PROSPECTIVE PURCHASER, LENDER OR OTHER TRANSFEREE COMPUTER TAPES,
RECORDS OR PRINTOUTS (INCLUDING ANY RESTORED FROM BACKUP ARCHIVES) THAT, IF THEY
SHALL REFER IN ANY MANNER WHATSOEVER TO ANY RECEIVABLE, SHALL INDICATE CLEARLY
THAT SUCH RECEIVABLE HAS BEEN SOLD AND IS OWNED BY THE ISSUER AND HAS BEEN
PLEDGED TO THE INDENTURE TRUSTEE.
(D)    THE SERVICER, UPON RECEIPT OF REASONABLE PRIOR NOTICE, SHALL PERMIT THE
INDENTURE TRUSTEE, THE OWNER TRUSTEE AND THEIR RESPECTIVE AGENTS AT ANY TIME
DURING NORMAL BUSINESS HOURS, TO THE EXTENT IT DOES NOT UNREASONABLY INTERFERE
WITH THE SERVICER’S NORMAL OPERATIONS, TO INSPECT, AUDIT AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, MAKE COPIES OF AND ABSTRACTS FROM SERVICER’S (OR
ANY SUB-SERVICER’S) RECORDS REGARDING ANY RECEIVABLE.
(E)    UPON REQUEST, THE SERVICER SHALL FURNISH TO THE ISSUER OR TO THE
INDENTURE TRUSTEE, WITHIN THIRTY (30) BUSINESS DAYS, A LIST OF ALL RECEIVABLES
(BY CONTRACT NUMBER AND NAME OF OBLIGOR) THEN OWNED BY THE ISSUER, TOGETHER WITH
A RECONCILIATION OF SUCH LIST TO EACH OF THE SERVICER’S REPORTS FURNISHED BEFORE
SUCH REQUEST INDICATING REMOVAL OF RECEIVABLES FROM THE ISSUER.
SECTION 8.3    Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first‑class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on

18    

--------------------------------------------------------------------------------




Schedule II to the Sale Agreement), and addressed in each case as specified on
Schedule II to the Sale Agreement, or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder or
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such Noteholder or Certificateholder as shown in the Note Register.
Delivery shall occur only upon receipt or reported tender of such communication
by an officer of the recipient entitled to receive such notices located at the
address of such recipient for notices hereunder; provided, however, that any
notice to a Noteholder or Certificateholder mailed within the time and manner
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder or Certificateholder shall receive such
notice.
SECTION 8.4    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
SECTION 8.5    Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
SECTION 8.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.
SECTION 8.7    Waivers. No failure or delay on the part of the Servicer, the
Issuer or the Indenture Trustee in exercising any power or right hereunder (to
the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any party hereto in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
SECTION 8.8    Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
SECTION 8.9    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
SECTION 8.10    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
SECTION 8.11    Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.
SECTION 8.12    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

19    

--------------------------------------------------------------------------------




SECTION 8.13    Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.
SECTION 8.14    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
(A)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY PROCEEDING RELATING TO THIS
AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND
APPELLATE COURTS FROM ANY THEREOF;
(B)    CONSENTS THAT ANY SUCH PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(C)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS DETERMINED
IN ACCORDANCE WITH SECTION 8.3;
(D)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND
(E)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT, OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.
SECTION 8.15    Limitation of Liability.
(A)    IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT (A) THIS
AGREEMENT IS EXECUTED AND DELIVERED BY CITIBANK, N.A., NOT INDIVIDUALLY OR
PERSONALLY BUT SOLELY AS OWNER TRUSTEE OF THE ISSUER, IN THE EXERCISE OF THE
POWERS AND AUTHORITY CONFERRED AND VESTED IN IT UNDER THE TRUST AGREEMENT, (B)
EACH OF THE REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART
OF THE ISSUER IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS
AND AGREEMENTS

20    

--------------------------------------------------------------------------------




BY CITIBANK, N.A., BUT IS MADE AND INTENDED FOR THE PURPOSE FOR BINDING ONLY THE
ISSUER, (C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS CREATING ANY
LIABILITY ON CITIBANK, N.A., INDIVIDUALLY OR PERSONALLY, TO PERFORM ANY
COVENANT, EITHER EXPRESS OR IMPLIED, CONTAINED HEREIN, ALL SUCH LIABILITY, IF
ANY, BEING EXPRESSLY WAIVED BY THE PARTIES HERETO AND ANY PERSON CLAIMING BY,
THROUGH OR UNDER THE PARTIES HERETO, (D) CITIBANK, N.A. HAS MADE NO
INVESTIGATION AS TO THE ACCURACY OR COMPLETENESS OF ANY REPRESENTATIONS AND
WARRANTIES MADE BY THE ISSUER IN THIS AGREEMENT, AND (E) UNDER NO CIRCUMSTANCES
SHALL CITIBANK, N.A. BE PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR
EXPENSES OF THE ISSUER OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION,
REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE ISSUER UNDER THIS
AGREEMENT OR THE OTHER RELATED DOCUMENTS.
(B)    NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS AGREEMENT
HAS BEEN EXECUTED AND DELIVERED BY DEUTSCHE BANK TRUST COMPANY AMERICAS, NOT IN
ITS INDIVIDUAL CAPACITY BUT SOLELY AS INDENTURE TRUSTEE, AND IN NO EVENT SHALL
IT HAVE ANY LIABILITY FOR THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS
OR OTHER OBLIGATIONS OF THE ISSUER UNDER THE NOTES OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR IN ANY OF THE CERTIFICATES, NOTICES OR AGREEMENTS
DELIVERED PURSUANT THERETO, AS TO ALL OF WHICH RECOURSE SHALL BE HAD SOLELY TO
THE ASSETS OF THE ISSUER; PROVIDED THAT THE INDENTURE TRUSTEE SHALL BE
RESPONSIBLE FOR ITS ACTIONS AS INDENTURE TRUSTEE HEREUNDER AND UNDER THE
INDENTURE. UNDER NO CIRCUMSTANCES SHALL THE INDENTURE TRUSTEE BE PERSONALLY
LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSE OF THE ISSUER OR BE LIABLE
FOR THE BREACH OR FAILURE OF ANY OBLIGATIONS, REPRESENTATION, WARRANTY OR
COVENANT MADE OR UNDERTAKEN BY THE ISSUER UNDER THE TRANSACTION DOCUMENTS. FOR
THE PURPOSES OF THIS AGREEMENT, IN THE PERFORMANCE OF ITS DUTIES OR OBLIGATIONS
HEREUNDER, THE INDENTURE TRUSTEE SHALL BE SUBJECT TO, AND ENTITLED TO THE
BENEFITS OF, THE TERMS AND PROVISIONS OF ARTICLE VI OF THE INDENTURE.
SECTION 8.16    Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and (i) the Owner Trustee shall be an express
third party beneficiary hereof and may enforce the provisions hereof as if it
were a party hereto (ii) and the Seller shall be an express third party
beneficiary of Sections 8.18, 8.19, 8.20 and 8.21 and may enforce such
provisions as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.
SECTION 8.17    Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.
SECTION 8.18    Regulation AB. The Servicer shall cooperate fully with the
Seller and the Issuer to deliver to the Seller and the Issuer (including any of
its assignees or designees) any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.
SECTION 8.19    Information to Be Provided by the Indenture Trustee.
(A)    FOR SO LONG AS THE SELLER IS FILING REPORTS UNDER THE EXCHANGE ACT WITH
RESPECT TO THE ISSUER, THE INDENTURE TRUSTEE SHALL (I) ON OR BEFORE THE FIFTH
BUSINESS DAY OF EACH MONTH, NOTIFY THE SELLER, IN WRITING, OF ANY FORM 10-D
DISCLOSURE ITEM WITH RESPECT TO THE INDENTURE TRUSTEE, TOGETHER WITH A
DESCRIPTION OF ANY SUCH FORM 10-D DISCLOSURE ITEM IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SELLER;

21    

--------------------------------------------------------------------------------




PROVIDED, HOWEVER, THAT, THE INDENTURE TRUSTEE SHALL NOT BE REQUIRED TO PROVIDE
SUCH INFORMATION IN THE EVENT THAT THERE HAS BEEN NO CHANGE TO THE INFORMATION
PREVIOUSLY PROVIDED BY THE INDENTURE TRUSTEE TO SELLER, AND (II) AS PROMPTLY AS
PRACTICABLE FOLLOWING NOTICE TO OR DISCOVERY BY A RESPONSIBLE OFFICER OF THE
INDENTURE TRUSTEE OF ANY CHANGES TO SUCH INFORMATION, PROVIDE TO THE SELLER, IN
WRITING, SUCH UPDATED INFORMATION.
(B)    AS SOON AS AVAILABLE BUT NO LATER THAN MARCH 15 OF EACH CALENDAR YEAR FOR
SO LONG AS THE SELLER IS FILING REPORTS WITH RESPECT TO THE ISSUER UNDER THE
EXCHANGE ACT, COMMENCING ON MARCH 15, 2016, THE INDENTURE TRUSTEE SHALL:
(I)
DELIVER TO THE SELLER A REPORT REGARDING THE INDENTURE TRUSTEE’S ASSESSMENT OF
COMPLIANCE WITH THE SERVICING CRITERIA DURING THE IMMEDIATELY PRECEDING CALENDAR
YEAR, AS REQUIRED UNDER PARAGRAPH (B) OF RULE 13A-18, RULE 15D-18 OF THE
EXCHANGE ACT AND ITEM 1122 OF REGULATION AB. SUCH REPORT SHALL BE SIGNED BY AN
AUTHORIZED OFFICER OF THE INDENTURE TRUSTEE, AND SHALL ADDRESS EACH OF THE
SERVICING CRITERIA SPECIFIED IN EXHIBIT A OR SUCH OTHER CRITERIA AS MUTUALLY
AGREED UPON BY THE SELLER AND THE INDENTURE TRUSTEE;

(II)
CAUSE A FIRM OF REGISTERED PUBLIC ACCOUNTANTS THAT IS QUALIFIED AND INDEPENDENT
WITHIN THE MEANING OF RULE 2-01 OF REGULATION S-X UNDER THE SECURITIES ACT TO
DELIVER TO THE SELLER A REPORT FOR INCLUSION IN THE SELLER’S FILING OF EXCHANGE
ACT FORM 10-K WITH RESPECT TO THE ISSUER THAT ATTESTS TO, AND REPORTS ON, THE
ASSESSMENT OF COMPLIANCE MADE BY THE INDENTURE TRUSTEE AND DELIVERED TO THE
SELLER PURSUANT TO THE PRECEDING PARAGRAPH. SUCH ATTESTATION SHALL BE IN
ACCORDANCE WITH RULES 1-02(A)(3) AND 2-02(G) OF REGULATION S-X UNDER THE
SECURITIES ACT AND THE EXCHANGE ACT;

(III)
DELIVER TO THE SELLER AND ANY OTHER PERSON THAT WILL BE RESPONSIBLE FOR SIGNING
THE CERTIFICATION (A “SARBANES CERTIFICATION”) REQUIRED BY RULES 13A-14(D) AND
15D-14(D) UNDER THE EXCHANGE ACT (PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY
ACT) ON BEHALF OF THE ISSUER OR THE SELLER, A BACK-UP CERTIFICATION
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B OR SUCH FORM AS MUTUALLY
AGREED UPON BY THE SELLER AND THE INDENTURE TRUSTEE; AND

(IV)
DELIVER TO THE SELLER THE CERTIFICATION SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT C OR SUCH OTHER FORM AS IS MUTUALLY AGREED UPON BY THE SELLER
AND THE INDENTURE TRUSTEE REGARDING ANY AFFILIATIONS OR RELATIONSHIPS (AS
DESCRIBED IN ITEM 1119 OF REGULATION AB) BETWEEN THE INDENTURE TRUSTEE AND ANY
ITEM 1119 PARTY AND ANY FORM 10-D DISCLOSURE ITEM; PROVIDED, THAT, SUCH
NOTIFICATION NEED ONLY BE MADE IF THE AFFILIATION OR RELATIONSHIPS HAVE CHANGED
BETWEEN THE INDENTURE TRUSTEE AND ANY ITEM 1119 PARTY.


22    

--------------------------------------------------------------------------------




The Indenture Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Indenture Trustee pursuant
to such clause in signing a Sarbanes Certification and filing such with the
Commission.
(C)    THE INDENTURE TRUSTEE SHALL PROVIDE THE SELLER AND THE SERVICER (EACH, A
“TRANSACTION PARTY” AND, COLLECTIVELY, THE “TRANSACTION PARTIES”) WITH (I)
NOTIFICATION, AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN TEN BUSINESS DAYS
OF ALL DEMANDS COMMUNICATED TO THE INDENTURE TRUSTEE FOR THE REPURCHASE OR
REPLACEMENT OF ANY RECEIVABLE PURSUANT TO DEMANDS UNDER THE TRANSACTION
DOCUMENTS AND (II) PROMPTLY UPON REQUEST BY A TRANSACTION PARTY, ANY OTHER
INFORMATION REASONABLY REQUESTED BY A TRANSACTION PARTY TO FACILITATE COMPLIANCE
BY THE TRANSACTION PARTIES WITH RULE 15GA-1 UNDER THE EXCHANGE ACT AND
ITEMS 1104(E) AND 1121(C) OF REGULATION AB. IN NO EVENT SHALL THE INDENTURE
TRUSTEE BE DEEMED TO BE A “SECURITIZER” AS DEFINED IN SECTION 15G(A) OF THE
EXCHANGE ACT NOR SHALL IT HAVE ANY RESPONSIBILITY FOR MAKING ANY FILING TO BE
MADE BY A SECURITIZER UNDER THE EXCHANGE ACT OR REGULATION AB. THE TRANSACTION
PARTIES HEREBY ACKNOWLEDGE AND AGREED THAT THE INDENTURE TRUSTEE’S REPORTING IS
LIMITED TO INFORMATION THAT IT HAS RECEIVED OR ACQUIRED SOLELY IN ITS CAPACITY
AS INDENTURE TRUSTEE UNDER THIS AGREEMENT AND THE INDENTURE AND NOT IN ANY OTHER
CAPACITY. THE TRANSACTION PARTIES FURTHER HEREBY ACKNOWLEDGE AND AGREE THAT,
OTHER THAN ANY EXPRESS DUTIES OR RESPONSIBILITIES AS TRUSTEE UNDER THE
TRANSACTION DOCUMENTS, THE INDENTURE TRUSTEE HAS NO DUTY OR OBLIGATION TO
UNDERTAKE ANY INVESTIGATION OR INQUIRY RELATED TO REPURCHASE DEMAND ACTIVITY IN
CONNECTION WITH ANY TRANSACTION DOCUMENTS, AND NO OBLIGATIONS OR DUTIES ARE
OTHERWISE IMPLIED BY THIS SECTION.
SECTION 8.20    Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Servicer has
actual knowledge). The Indenture Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Indenture
Trustee or any action or failure to act by the Indenture Trustee.
SECTION 8.21    Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 8.18 and 8.19 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
cooperate with the Seller to deliver to the Seller and Servicer such information
necessary in the good faith determination of the Seller and Servicer to permit
the Seller or such Servicer to comply with the provisions of Regulation AB.
SECTION 8.22    USA PATRIOT Act and other Applicable Law. In order to comply
with the laws, rules, regulations and executive orders in effect from time to
time applicable to banking institutions, including those relating to the funding
of terrorist activities and money laundering (“Applicable Law,” for example
section 326 of the USA PATRIOT Act of the United States), the Indenture Trustee
is required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the
Indenture Trustee. Accordingly, each of the parties agrees to provide to the
Indenture Trustee, upon its reasonable request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Indenture Trustee to comply with Applicable Law.
[Signatures Follow]

23    

--------------------------------------------------------------------------------









24    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
THE HUNTINGTON NATIONAL BANK,
as Servicer




By: /s/ Matt Alexander__________________
Name:    Matt Alexander
Title:    Vice President

S-1    

--------------------------------------------------------------------------------




HUNTINGTON AUTO TRUST 2015-1
By:
Citibank, N.A.,
    not in its individual capacity
but solely as Owner Trustee

By: /s/ Kristen Driscoll_________________
Name:     Kristen Driscoll
Title:     Vice President

S-2    

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity
but solely as Indenture Trustee
By: /s/ Irene Siegel_____________________
Name:     Irene Siegel
Title:     Vice President


By: /s/ Maria Inoa______________________
Name: Maria Inoa
Title: Assistant Vice President







S-3    

--------------------------------------------------------------------------------




EXHIBIT A


SERVICING CRITERIA TO BE ADDRESSED IN
INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 


A-1    

--------------------------------------------------------------------------------




Servicing Criteria
Applicable Servicing Criteria
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
(solely with respect to remittance)
X
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.
 


A-2    

--------------------------------------------------------------------------------




Servicing Criteria
Applicable Servicing Criteria
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s Account documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 






A-3    

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
Re:
HUNTINGTON AUTO TRUST 2015-1

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”), certifies to Huntington Funding,
LLC (the “Seller”), and its officers, with the knowledge and intent that they
will rely upon this certification, that:
(1)    It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Item 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Servicing Agreement (the “Agreement”), dated as of June 10,
2015, by and among The Huntington National Bank (the “Bank”), the Indenture
Trustee and Huntington Auto Trust 2015-1;
(2)    To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and
(3)    To the best of its knowledge, all of the information required to be
provided by the Indenture Trustee pursuant to Sections 8.19 and 8.20 of the
Agreement has been provided to the Seller.
Dated: ____________, 20[   ]
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee


By:                                                Name:                        Title:



B-1    

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB
Reference is made to the Form 10-K of Huntington Auto Trust 2015-1 (the “Form
10-K”) for the fiscal year ended December 31, 20[   ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.
Deutsche Bank Trust Company Americas, a New York banking corporation (“DBTCA”),
does hereby certify to the Sponsor, the Depositor and the Issuing Entity that:
1.    As of the date of the Form 10-K, there are no pending legal Proceedings
against DBTCA or Proceedings known to be contemplated by governmental
authorities against DBTCA that would be material to the investors in the Notes.
2.    As of the date of the Form 10-K, there are the following affiliations, as
contemplated by Item 1119 of Regulation AB, between DBTCA and any of The
Huntington National Bank (in its capacity as Originator, Servicer and
Administrator), Huntington Funding, LLC, the Owner Trustee and the Issuing
Entity, or any affiliates of such parties: [__________]
IN WITNESS WHEREOF, DBTCA has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.
Dated: ____________, 20[   ]
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee


By:                        
                        Name                        Title:

C-1    